Exhibit 10.29 PROSPER MARKETPLACE, INC. STOCK OPTION AGREEMENT This Stock Option Agreement (the “Agreement”) between Prosper Marketplace, Inc. (the “Company”) and the individual identified below as the “Optionee” evidences the grant of a stock option under the Prosper Marketplace, Inc. 2015 Equity Incentive Plan (the “Plan”).This Agreement is subject to the terms of the Plan.To the extent that there is a conflict between the terms of this Agreement and the terms of the Plan, the terms of the Plan shall govern. Name of Optionee (the “Optionee”) No. of shares of Common Stock subject to this Option (“Option Shares”) Exercise price per Share (“Exercise Price”) $ Grant Date Vesting Commencement Date Vesting Schedule Subject to Section 4, the Option shall vest as follows: [To Be Determined At Time of Grant]. Type of Option Incentive Stock Option Non-Qualified Stock Option 1.Definitions.Capitalized terms not defined in this Agreement have the meaning provided in the Plan. In this Agreement, additional terms are defined as follows: (a)“Agreement” means this Stock Option Agreement. (b)“Cause” will have the meaning ascribed to such term in any written agreement between Optionee and the Company defining such term and, in the absence of such agreement, such term means, with respect to Optionee, the occurrence of any of the following events:(i) Optionee’s commission of any felony or any crime involving fraud, dishonesty or moral turpitude under the laws of the United States or any state thereof; (ii) Optionee’s attempted commission of, or participation in, a fraud or act of dishonesty against the Company; (iii) Optionee’s material violation of any contract or agreement between Optionee and the Company or any fiduciary or statutory duty owed to the Company; (iv) Optionee’s unauthorized use or disclosure of the Company’s confidential information or trade secrets; or (v) Optionee’s gross misconduct. The determination that a termination of Optionee’s Continuous Service is either for Cause or without Cause will be made by the Administrator or the CEO, in that party’s sole discretion.Any determination by the Company that the Continuous Service of Optionee was terminated with or without Cause for the purposes of this Award will have no effect upon any determination of the rights or obligations of the Company or Optionee for any other purpose. (c)“CEO” means the chief executive officer of the Company. (d)“Continuous Service” means that Optionee’s service with the Company or any Subsidiary or Parent of the Company, whether as an Employee, Director or Consultant, is not interrupted or terminated.If the Optionee takes actions that would give the Company the right to terminate the Optionee’s relationship with the Company as a Service Provider for Cause, then the Optionee will not be deemed to be in Continuous Service following the date on which the Optionee takes such actions. To the extent permitted by law, the Administrator or the CEO, in that party’s sole discretion, may determine whether Continuous Service will be considered interrupted in the case of (i) any leave of absence approved by the Administrator or the CEO, including sick leave, military leave or any other personal leave, or (ii) transfers between the Company, any Subsidiary or Parent.Notwithstanding the foregoing, a leave of absence will be treated as Continuous Service for purposes of vesting in Option Shares only to such extent as may be provided in the Company’s leave of absence policy, in the written terms of any leave of absence agreement or policy applicable to Optionee, or as otherwise required by law. (e)“Date of Exercise” means the date on which the Company receives notice of and payment for the exercise, in whole or in part, of the Option pursuant to Section 6(a) of this Agreement. (f)“Exercise Notice” means the form of Exercise Notice and Agreement attached to this Agreement as Schedule 1 or such other form as the Administrator designates to be used to exercise the Option. (g)“Expiration Date” means the date that is ten (10) years after the Grant Date. (h)“Public Offering” means a firm commitment public offering of the Common Stock pursuant to a registration statement filed with, and declared effective by, the Securities and Exchange Commission. 2.Grant of Option.Pursuant to the Plan and subject to the terms of this Agreement, the Company grants to the Optionee, as of the Grant Date, the Option to purchase from the Company Shares in an amount equal to the number of Option Shares, exercisable at the Exercise Price. 3.Type of Option.If designated above as a “Non-Qualified Stock Option,” the Option is not an incentive stock option under section 422 of the Code (an “ISO”) and shall be treated as a non-statutory stock option.If designated above as an “Incentive Stock Option,” the option is intended to be an ISO; however, to the extent that the Option does not satisfy the requirements applicable to ISOs, the Option shall be treated as a non-statutory stock option. 4.Vesting; Exercise Period and Termination. (a)Requirement of Vesting.This Option may be exercised before termination to the extent that the Option has become vested. (b)Vesting Schedule.The Option Shares shall vest in one or more installments pursuant to the vesting schedule specified above.The Option shall cease to vest immediately in the event that the Optionee ceases to provide Continuous Service. (c)Termination of Option.The Option, if not previously exercised, shall terminate on the Expiration Date (or, if earlier, in connection with a Corporate Transaction in accordance with the Plan), except that, if the Optionee ceases to provide Continuous Service while the Option is outstanding, the Option shall terminate on the date the Optionee’s Continuous Service terminates or, if later, immediately after the last day on which the Option is exercisable as set forth below: i.If the Optionee’s Continuous Service terminates by reason of the Optionee’s death or disability (as defined in Section422(c) of the Code), the Option may be exercised, to the extent vested on the date of such termination, by the Optionee, the Optionee’s legal representative or legatee for a period of 12 months from the date of death or disability or until the Expiration Date, if earlier. ii.If the Optionee’s Continuous Service terminates for any reason other than death or disability, the Option may be exercised, to the extent vested on the date of termination, for a period of three (3) months from the date of termination or until the Expiration Date, if earlier; provided however, if the Optionee’s employment is terminated for Cause, (i) the Option shall terminate immediately upon the date of such termination and (ii) any Shares purchased under the Option for which the Company has not yet delivered the share certificates will be immediately and automatically forfeited and the Company will refund to the Optionee the exercise price paid for the Shares, if any. (d)Non-transferability.The Option is not transferable by the Optionee other than by will or by the laws of descent and distribution, and is exercisable, during the Optionee’s lifetime, only by the Optionee, or, in the event of the Optionee’s disability, by the Optionee’s legal representative. 5.Adjustments.The number of Option Shares as to which the Option has not been exercised, the Exercise Price, and the type of stock or other consideration to be received on exercise of the Option shall be subject to such adjustment pursuant to the Plan in the manner determined to be appropriate by the Administrator, in its sole discretion.Any adjustment determined to be appropriate by the Administrator shall be conclusive and shall be binding on the Optionee.In addition, in the event Optionee’s regular level of time commitment in the performance of Optionee’s services for the Company or any Subsidiary or Parent of the Company is reduced (for example, and without limitation, if Optionee is an Employee of the Company and the Employee has a change in status from a full-time Employee to a part-time Employee), the Administrator or the CEO has the right in that party’s sole discretion to (x) make a corresponding reduction in the number of Option Shares that are scheduled to vest after the date of such change in time commitment, and (y) in lieu of or in combination with such a reduction, extend the vesting schedule applicable to such Option Shares. 6.Exercise. (a)Notice.The Option shall be exercised, in whole or in part, by the delivery to the Company of written notice of such exercise, in such form as the Administrator may from time to time prescribe, accompanied by full payment of the Exercise Price with respect to that portion of the Option being exercised and payment of any applicable withholding in accordance with Section 6(c) below.Unless the Administrator notifies the Optionee to the contrary, the form of Exercise Notice attached to this Agreement as Schedule 1 shall be used to exercise the Option. Optionee acknowledges that any Option Shares delivered to Optionee upon exercise of the Option shall be subject to, among other things, a right of first refusal in favor of the Company as set forth in the Notice of Exercise. (b)Payment.Payment of the Exercise Price and any applicable withholding shall be made by cash or check.If the Common Stock is registered under Section 12 of the Exchange Act at the time the Option is exercised, then the Exercise Price may also be paid as follows: i.in shares of Common Stock held by Optionee (or any other person or persons exercising the option) for the requisite period necessary to avoid a charge to the Company’s earnings for financial reporting purposes and valued at Fair Market Value on the Exercise Date; or ii.to the extent the option is exercised for vested Option Shares, through a special sale and remittance procedure pursuant to which Optionee (or any other person or persons exercising the option) shall concurrently provide irrevocable instructions to a Company-designated brokerage firm to effect the immediate sale of the purchased shares and remit to the Company, out of the sale proceeds available on the settlement date, sufficient funds to cover the aggregate Exercise Price payable for the purchased shares plus all applicable Federal, state and local income and employment taxes required to be withheld by the Company by reason of such exercise and to the Company to deliver the certificates for the purchased shares directly to such brokerage firm in order to complete the sale. (c)Withholding.The Optionee agrees to make appropriate arrangements with the Company (or the Parent or Subsidiary employing or retaining the Optionee) for the satisfaction of all Federal, state, local and foreign income and employment tax withholding requirements applicable to the Option exercise.The Optionee acknowledges and agrees that the Company may refuse to honor the exercise and refuse to deliver the Shares if such withholding amounts are not delivered at the time of exercise. (d)Notice of Disqualifying Disposition of an ISO.If the Option granted to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of the Option Shares acquired pursuant to the ISO on or before the later of (1) the date two years after the Grant Date, or (2) the date one year after the date of exercise, the Optionee shall immediately notify the Company in writing of such disposition. Optionee agrees that Optionee may be subject to income tax withholding by the Company on the compensation income recognized by the Optionee. (e)Securities Laws Restrictions.Unless the Option Shares are covered by an effective registration statement under the Securities Act at the time of exercise of the Option, the Option Shares shall constitute “restricted securities,” as such term is defined in Rule 144 of the Securities Act.The Optionee acknowledges that (i) the Option Shares have not been registered under the Securities Act or the securities laws of any state, (ii) there may not exist a market for resale of the Option Shares, and (iii) such Option Shares may need to be held indefinitely unless the Option Shares are subsequently registered under the Securities Act or an exemption from registration is available.The Company shall have no obligation to register the Option Shares under the Securities Act or otherwise.In connection with any transfer of Option Shares, the Company may require the Optionee to provide to the Company at its expense an opinion of counsel, satisfactory to the Company, that such transfer is in compliance with all applicable federal and state securities laws (including, without limitation, the Securities Act).Any attempted disposition of Option Shares not in accordance with the terms and conditions of this Section 6(d) shall be null and void, and the Company shall not reflect on its records any change in record ownership of any Option Shares as a result of any such disposition, shall otherwise refuse to recognize any such disposition and shall not in any way give effect to any such disposition of any Option Shares. (f)Whole Shares.The Optionee may exercise the Option only for whole shares of Common Stock. 7.Lock-Up Agreement.The Optionee hereby agrees that the Optionee will not, without the prior written consent of the managing underwriter of any Public Offering, during the period commencing on the date of the final prospectus relating to such Public Offering and ending on the date specified by the Company and the managing underwriter (such period not to exceed (i) one hundred eighty (l80) days (or in the case of an initial Public Offering for which the rules of the NASD or any other regulatory authority or stock exchange having jurisdiction over the securities of the Company are applicable, such longer period as the underwriters or the Company shall require in order to facilitate compliance with NASD Rule 2711 or other rule, as the case may be)) with respect to the Company’s initial Public Offering and (ii) ninety (90) days with respect to a Public Offering other than the initial Public Offering: (A) lend, offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, or otherwise transfer or dispose of, directly or indirectly, any Option Shares or (B) enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of the Option Shares, whether any such transaction described in clause (A) or (B) above is to be settled by delivery of Common Stock or other securities, in cash or otherwise.The underwriters in connection with any Public Offering are intended third party beneficiaries of this Section 7 and shall have the right, power and authority to enforce the provisions hereof as though they were a party hereto.The Optionee further agrees to execute such agreements as may be reasonably requested by the underwriters in any Public Offering that are consistent with this Section 7 or that are necessary to give further effect thereto.
